Campbell, J.,
delivered the opinion of the court.
The Circuit Court of Warren County had jurisdiction of the attachment which was sued out and levied on property in that county, although the defendant had his residence in Sunflower County. Section 522 of the Code requires ordinary suits to be “ commenced in the Circuit Court of that county in which the defendants, or any one of them, may be found,” but section 1429 clearly contemplates the return of the writ of attachment to the proper court of the county in which the writ was issued and levied, and section 1432 requires duplicate writs of attachment issued to any other county to be returnable to the court to which the original is returnable.
The defendant below did not apply for a change of venue *101to the county of his residence, and he cannot be heard to complain here of the.failure of the Circuit Court to do what he did not ask it to do.
No harm was done to the plaintiff in error by the consolidation of the two attachments, and it cannot be pronounced, erroneous at his instance.
The return of the attachment writs by the constable did. not authorize the Circuit Court to render judgment, but the issuance of the alias writ of attachment was authorized by section 1432 of the Code, and its execution and return by the sheriff did give the court jurisdiction.